 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

JERRY JOHN MASI,
Plaintiff, NO. 3:18-CV-1278
v. (JUDGE CAPUTO)
DONNA NAT, e¢ al., (MAGISTRATE JUDGE SAPORITO)
Defendants. :

ORDER
TA
NOW, this lt day of November, 2019, upon review of the Report and
Recommendation of Magistrate Judge Joseph F. Saporito, Jr. (Doc. 4) for plain error
or manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 4) is ADOPTED.

(2) The federal law claims against Defendants Cindy Danielson, Adam
Danielson, Donna Nat, Robert Nat, and Tara O’Boyle are DISMISSED
as frivolous and with prejudice pursuant to 28 U.S.C. §
1915(e)(2)(B)(). To the extent the Complaint sets forth any supplemental

state law claims, those claims are dismissed without prejudice.

(3) The Clerk of Court is directed to mark the case as CLOSED.

 

A. Richard Caputo
United States District Judge

 

 
